STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

RONALD HICKS NO. 2022 CW 1074
VERSUS

USAA GENERAL INDEMNITY
COMPANY, ROBERT L. HARGER,
JR., R. L. HARGER AND
ASSOCIATES, INC. AND HARGER

AND COMPANY, INC. OCTOBER 31, 2022

 

In Re: USAA General Indemnity Company and Robert L. Harger,
applying for supervisory writs, 18th Judicial District
Court, Parish of Pointe Coupee, No. 47326.

 

BEFORE : WHIPPLE, C.J., GUIDRY, THERIOT, PENZATO AND WOLFE, JJ.

WRIT GRANTED WITH ORDER. The district court’s September 7,
2022 judgment which denied the motion to compel additional
medical examination filed by defendants and ordered that
defendants must use Dr. Chambliss Harrod for the additional
medical examination of plaintiff is reversed. In Hicks v. USAA
General Indemnity Co., 2021-00840 (La. 3/25/22), 339 So.3d 1106,
the Supreme Court reversed the rulings of the lower courts which
denied defendants’ motion seeking an additional medical
examination, but did not place restrictions or limitations on

the additional medical examination. La. Code Civ. P. art. 1978
allows parties to call new witnesses when a new trial is
ordered. Accordingly, defendants’ motion to compel additional

medical examination by Dr. Everett Robert is granted, and this
matter is remanded to the district court with instructions to
comply with La. Code Civ. P. art. 1464(A) by specifying the
time, place, manner, conditions and scope of the examination.

Wolfe, J., dissents. The criteria set forth in Herlitz
Construction Co., Inc. v. Hotel Investors of New Iberia, Inc.,
396 So.2d 878 (La. 1981) (per curiam), are not met.

COURT OF APPEAL, FIRST CIRCUIT

AS

DEPUTY CLERK OF COURT
FOR THE COURT